DETAILED ACTION
The present application and arguments have been reviewed and claims 1-5 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
It is first noted in the beginning of applicants remarks, applicant states “Claim 2 is hereby cancelled.” 
However, as seen in the claims dated 4/11/2022, claim 2 has not been cancelled and thereby remains pending. If Applicant intends to cancel claim 2, any future claim sets submitted must be updated appropriately.
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2022 has been reviewed and accepted, therefore the IDS is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In regards to claim 4, lines 1-2, “a fitting body packing” should be “the fitting body packing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 discloses “a fitting body packing provided at a depth inside the second end portion of the fitting body” and “a protection portion … is proximate to the fitting body packing so as to abut the fitting body packing when the fixing nut is tightened.” 
However, claim 4, dependent of claim 1, discloses “a fitting body packing positioned inside the fitting body” and “pressed against the protecting portion when the collet moves into the second end portion of the fitting body.”
In regards to the “provided at a depth … the second end portion” of claim 1 and “positioned inside the fitting body” of claim 4, it can be seen that fitting body packing provided at a depth inside the second end portion of the fitting body is narrower than the fitting body being positioned inside the fitting body. 
In regards to “a protection portion … is proximate to the fitting body packing so as to abut the fitting body packing when the fixing nut is tightened” of claim 1 and “fitting body … pressed against the protecting portion when the collet moves into the second end portion of the fitting body” of claim 4, are similar limitations.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20150073571) in view of Gibson (U.S. PGPub No. 2016/0146383) and further in view of Takagi et al. (U.S Patent No. 3,708,186).
In regards to Claim 1, Kim discloses a pipe-fitting device (see annotated Fig. 10 below) comprising: 
A fitting body (see annotated Fig. 10) comprising: 
a first end portion (see annotated Fig. 10) comprising an inner threaded portion (see annotated Fig. 10), 
a second end portion comprising an outer threaded portion(see annotated Fig. 10) and an inner inclined surface (see annotated Fig. 10) that narrows from the second end of the fitting body, and 
a narrowest portion (see annotated Fig. 10) between the first end portion of the fitting body and the second end portion of the fitting body; 
a fixing nut (see annotated Fig. 10) comprising a first end portion (see annotated Fig. 10) of the fixing nut configured to rotatably couple to the outer threaded portion of the second end portion of the fitting body (see annotated Fig. 10), and 
a second end portion of the fixing nut comprising an inner circumference that is narrower than an inner circumference of the first end portion of the fixing nut (see annotated Fig. 10); and 
a collet (see annotated Fig. 10) which is provided inside the fixing nut and configured to press inward when the fixing nut is rotated and tightened (see Fig. 11), 
wherein the collet includes a seating portion (see annotated Fig. 10) provided inside the fixing nut, a bending portion (see annotated Fig. 10) which is connected to the seating portion and 
in which a bending groove (considered as 524 in Fig. 9; see paragraph 0125, last line, of the translated specification provided in this application) is formed at the inner side of the bending portion, 
an end portion of the bending portion positioned inside the second end of the fitting body such that when the fixing nut is tightened, the end portion of the bending portion is moved thereinto the second end portion of the fitting body along the inner inclined surface causing the bending portion to be bent inward at the bending groove (see Figs. 10-11 where it is shown that the incline surface causes bending of the bending portion at the bending groove), 
a pressing portion (see annotated Fig. 10; see paragraph 0126, lines 3-4, where this portion of the “grip part” is in contact with the pipe) which protrudes from an inner side of the end portion of the bending portion and is configured to press and seal when a pipe has been inserted into the fitting body through the second end of the fixing nut, and 
a protecting portion (see annotated Fig. 10; see paragraph 0123, the first line, where a portion of the “grip part” is in contact with incline portion and it appears that it is “protecting” the “pressing portion” from deforming into itself) and protects the pressing portion
but Kim does not disclose the protecting portion protruding from the end portion of the bending portion in front of the pressing portion, and 
a fitting body packing positioned inside the fitting body.
In regards to the protection portion protruding from the end portion of the bending portion, Gibson discloses a similar collet (see Fig. 5h) wherein the collet comprises a “pressing” portion (considered as 1644 in Fig. 5h) and a “protecting” portion (considered as 1632 in Fig. 5h); 
wherein the “protecting” portion protrudes from the end portion “for bearing against a fitting body or another ferrule” (see Page. 1, Paragraph 0004, Lines 1-3); 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the collet of Kim with the provision of a “protecting” portion as taught by Gibson because Gibson discloses that if the “protecting” portion is too small or non-existent, due to a large angle between the “protecting” portion and “pressing” portion (see Figs. 3a-b for illustrative purposes only), then there is an increased potential that the “pressing” portion will endure damage (see Page. 3, Paragraph 0070, lines 1-3). In addition, Gibson added that recessing the “pressing” portion provides reduced tool wear and thus the life of the tool is increase (see Page. 3, Paragraph 0070, Lines 4-5), thus a “protection” portion protruding in front of the “pressing” portion increases the life of the tool.   
In further regards to the angle between the “protecting” and “pressing” portions, if the angle was equal to 90-degrees, then it appears that a “protection” portion would not exist and if the angle was equal to 0-degrees, then the “pressing” portion would not exist, which is why an angle between 30- to 45-degrees is optimum (see the last 5 lines of paragraph 0069). 
In regards to a fitting body packing positioned inside the fitting body, Kim in view of Gibson discloses wherein the “protection” portion of the “collet” moves into the gap (see annotated Fig. 10 and Fig. 11), but does not disclose a fitting body packing positioned inside the fitting body.
However, Takagi discloses a similar pipe-fitting device (see annotated Fig. 1 below) which comprises 
a fixing nut (considered as 12 in Fig. 1), 
second pipe (considered as 1 in Fig. 1), 
collet (considered as 4 in Fig. 1) comprising a protection portion (see Fig. 1 where the protection portion near on the right of element 7), 
fitting body (considered as 9 in Fig. 1), and 
fitting body packing (considered as “annular packing” and shown as 8 in Fig. 1) positioned inside the fitting body such that the packing is provided at a depth inside the second end portion of the fitting body (see annotated Fig. 1), pressed against the second pipe, and 
the protecting portion is proximate to the fitting body packing so as to abut the fitting body packing when the fixing nut is tightened (see Col. 2, Lines 51-53, where the end of the collet is in contact with the fitting body packing).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify Kim to provide a “fitting body packing” in addition to the “collet” because Takagi discloses that providing a “fitting body packing” in addition to a “collet” provides a fluid-tight seal between the “fitting body,” “collet,” and “second pipe“ (see Col. 3, Lines 32 – 40 where the fitting body packing provides a fluid tight seal).
In regards to providing a “fitting body packing” at a depth inside the second end portion of the fitting body, it is inherent that the “fitting body packing” would be at a depth inside the second end portion because the “fitting body packing” is used to provide a fluid-tight seal between the “fitting body,” “collet,” and “second pipe“ and if it was not at a depth inside the second end portion of the fitting body, then it would not properly seal the fitting body (see Col. 3, Lines 32 – 40 where the fitting body packing provides a fluid tight seal; see annotated Fig. 1, where the fitting body packing is placed at a depth inside the second end portion of the fitting body).
In regards to the protection portion of the collet is proximate to the fitting body packing so as to abut the fitting body packing when the fixing nut is tightened, Takagi explicitly discloses that the collet is in contact with the fitting body packing and therefore would be required to have the protection portion of the collet to abut the fitting body packing (see Col. 2, Lines 51-53).


    PNG
    media_image1.png
    815
    821
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    832
    713
    media_image2.png
    Greyscale


In regards to claim 3, Kim in view of Gibson and in further view of Takagi further discloses:
The pipe-fitting device of claim 1, further comprising a fixing nut packing (see annotated Fig. 10 above hereinafter) placed inside the fixing nut, for preventing movement of the fixing nut, when the pipe has been inserted into the fitting body through the second end of the fixing nut, by pressing against the second pipe, the fixing nut packing pressed against the seating portion of the collet so that the collet is prevented from being pushed.  

In regards to claim 4, as best understood, Kim in view of Gibson and in further view of Takagi further discloses:
The pipe-fitting device of claim 1, further comprising the fitting body packing positioned inside the fitting body (see Fig. 1 of Takagi, where the fitting body packing is positioned inside the fitting body) and pressed against the protecting portion when the collet moves into the second end portion of the fitting body. 
In regards to the fitting body packing pressed against the protection portion, it is inherent that based on the combination of Kim, Gibson, and Takagi, that the protection portion of Kim in view of Gibson would be pressed against the fitting body packing of Takagi because Takagi discloses that the collet is meant to contact the fitting body packing. See Col. 2, Lines 51-53 of Takagi, where the end of the collet is in contact with the fitting body packing.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Gibson and in further view of Takagi as applied to claim 1 above, and further in view of Yoon (U.S PGPub No. 2012/0313367).
In regards to claim 5, Kim in view of Gibson discloses the pipe-fitting device of claim 1, but does not disclose an adhesive tape wherein the adhesive tape is applied over an outer circumference. 
However, Yoon discloses using “tape” (considered as 530 in Fig. 10) to attach onto the outer surface of a circular ring to hold two “semi-circular” parts together. 
It would have been obvious to a person of ordinary skill in the art before effective filling date to use a known technique as taught by Yoon to the pipe-fitting device of Kim in view of Gibson since applying tape to outer circumferential surfaces of the fitting body and the fixing nut to prevent rotation of the fixing nut and to maintain a predetermined distance between the fitting body and the fixing nut can be achieved without any undue experimentation and the results would be predictable. 

 Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure: 
Callahan et al. (U.S. Patent No. 3,486,775) discloses a fitting body packing and a collet. 
Kainec (U.S. Patent No. 7,900,976) discloses to a similar device comprising a fitting body packing and collet with a bending groove and portion.
Larson (U.S. Patent No. 11,015,748) discloses a similar device comprising a collet, fitting body packing, and fixing nut packing where the collet is in contact with the fitting body packing and fixing nut packing. 
Plattner (U.S. Patent No. 7,900,974) discloses a similar device comprising a collet, fitting body packing, and fixing nut packing where the collet is in not in direct contact with the fitting body packing but is in direct contact with the fixing nut packing.
Reich et al. (U.S. Patent No. 4,043,576) discloses a similar device comprising a collet, fitting body packing, and fixing nut packing where the collet is in contact with the fitting body packing and fixing nut packing.
Wurzburger (U.S. Patent No. 2,394,351) discloses a similar device comprising a collet, fitting body packing, and fixing nut packing where the collet is in contact with the fitting body packing and fixing nut packing.
Additional references can be found in the PTO-892 document that are similar to the aforementioned references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        

/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679